Citation Nr: 0404812	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  02-01 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right forehead scar. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
June to December 1960.

This appeal arises from an October 2001 rating action that 
denied service connection for a right forehead scar. 

In July 2003, the appellant testified at a Board of Veterans 
Appeals (Board) hearing before the undersigned Acting 
Veterans Law Judge in Washington, D.C.  A transcript of the 
hearing is of record.

For the reasons discussed below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part. 

REMAND

The appellant testified that he was hospitalized during 
service for treatment of a cut on his forehead, but he was 
not certain of the time and place of the treatment. 

The record shows that the appellant had a period of active 
duty for training from June to December 1960.  His DD-214 for 
that period also shows that he had two years of other service 
that has not been verified although the record does contain 
service medical records covering the period from November 
1961 to February 1964. 

After a review of the record, the Board determines that a 
remand is required so that additional evidentiary development 
may be undertaken in order to fulfill the statutory duty to 
assist the appellant with his claim.  Accordingly, this 
matter is REMANDED for the following action:

1.  Ensure compliance with the VCAA in 
accordance 38 U.S.C.A. §§ 5103, and 
5103A. 

In this regard, four elements are 
required for proper VCAA notice: (1) 
the evidence that is needed to 
substantiate the claim; (2) the 
evidence, if any, to be obtained by 
the VA; (3) the evidence, if any, to 
be provided by the appellant; and (4) 
a request by the VA that the claimant 
provide any evidence in the claimant's 
possession that pertains to the claim. 

2.  Ask the appellant to identify, to the 
best of his ability, the specific dates 
and places of his claimed treatment for a 
right forehead injury during his periods 
of service.  Assist the appellant in 
obtaining any evidence he so identifies. 

3.  Verify the appellant's other period 
of service from about 1961 to 1964. 

4.  Contact the National Personnel 
Records Center or other appropriate 
records custodian and request a search of 
hospital records, showing treatment for a 
forehead injury, from the following 
facilities:  

a.  The U.S. Army Hospital (Ireland 
Army Hospital) at Fort Knox, Kentucky, 
from June to August 1960. 

b.  The U.S. Army Hospital at Fort 
Sill, Oklahoma, from August to 
November 1960.  

5.  If additional evidence is obtained, 
determine whether there is sufficient 
medical evidence to decide the claim.  If 
there is not sufficient medical evidence, 
obtain a VA examination or medical 
opinion if in order and in compliance 
with 38 C.F.R. § 3.159(c)(4).

6.  After the above development, 
adjudicate the claim.  In the benefit 
sought remains denied, furnish the 
appellant and his representative a 
Supplemental Statement of the Case.  Then 
return the case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


